Morton, J.
Assuming without deciding that the defendants, the exchange company and the cooperage company, have a locus standi, we do not see why the whole matter is not disposed of by St. 1897, c. 400, which took effect in April, 1897, and which expressly provides that “ in the settlement of estates by receivers the following claims shall be entitled to priority and to be first paid in full in their order: First. All debts due to the United States, and all debts due to and taxes assessed by this Commonwealth, or by any county, city or town therein.”
It is alleged in the petition of the city of Worcester that the property of the brewing company in the hands of the receivers was duly assessed in 1898 for taxes amounting at the date of the filing of the petition for leave to intervene to $2,276.10, and that there was also then due the city for water furnished said company $394.62. In the report of the presiding justice it is said that all facts alleged in the petition were admitted at the hearing to be true, and that it was stated by the receiver “ and agreed to by all parties that there were much more than enough funds in his hands to pay the claims set out” in the intervening petition of the city of Worcester. A question was raised at the argument before us, and appears upon the brief of the defendants, whether the funds were in the hands of the receiver or were in the hands of a commissioner appointed by the court to make sale of the property of the brewing company. There was also a question raised by the defendants, likewise appearing on their brief, as to the decree under which the commissioner was authorized to make sale. But afterwards it was agreed in writing between the defendants and the city of Worcester that the case should “ be submitted to the Supreme Judicial *285Court upon the report and briefs heretofore filed.” As we understand the position of the case, therefore, the question is whether upon the facts stated in the report of the presiding justice and in the intervening petition of the city of Worcester the decree was right.
We think that under the statute referred to the presiding justice was clearly right in ordering the taxes to be paid as a preferred claim.
The city has not appealed from the decree, and the question whether the water rates should also be allowed as a preferred claim is not therefore before us, though it would seem that they are covered by the statute. Decree affirmed.